Case: 16-40156      Document: 00513737108         Page: 1    Date Filed: 10/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 16-40156
                                                                             FILED
                                                                       October 27, 2016
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUTHER JAMES BUSH, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-901-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Luther James Bush, Jr., appeals his 44-month prison sentence resulting
from his guilty plea conviction for one count of transportation of an
undocumented alien, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(II),
(a)(1)(B)(ii). The district court enhanced Bush’s sentence pursuant to U.S.S.G.
§ 2L1.1(b)(6) after it determined that Bush intentionally or recklessly created
a substantial risk of death or serious bodily injury to the 16 aliens he was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-40156      Document: 00513737108    Page: 2   Date Filed: 10/27/2016


                                   No. 16-40156

transporting. Bush contends that the facts of his offense do not warrant the
sentence enhancement.
         We review a district court’s interpretation of the Guidelines de novo and
review its factual findings for clear error. See United States v. Solis-Garcia,
420 F.3d 511, 514 (5th Cir. 2005); United States v. Cuyler, 298 F.3d 387, 389
(5th Cir. 2002). The record reflects that Bush was transporting 16 persons in
the sleeper compartment of the tractor-trailer, that the sleeper compartment
was not designed to accommodate 16 persons, and that it did not have any
safety restraints. As the commentary to § 2L1.1 gives “carrying substantially
more passengers than the rated capacity of a motor vehicle” and “harboring
persons in a crowded, dangerous, or inhumane condition” as examples of
reckless conduct that would support a sentence enhancement under that
Guideline, we perceive no error in Bush’s sentence. See § 2L1.1, comment.
(n.5).
         AFFIRMED.




                                         2